DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 04, 2022 has been entered.
Formal Matters
Applicant’s amendments and arguments filed on March 04, 2022 is acknowledged and have been fully considered due to the entered request for continued examination. Claims 1, 3-11, 13-27, 35-36, and 39-40 are pending.  Claims 1, 4, 8-11, 35-36, and 39-40 are under consideration in the instant office action. Claims 3, 5-7, and 13-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 2, 12, 28, 29, 30, 31, 32, 33, 34, and 37-38 are canceled. Applicant’s amendments necessitated a new ground of rejections.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claims 1, 4, 8-11, 35-36, and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al. (US 2011/0276028, previously presented), Ghartey-Tagoe et al. (US 2009/0155330, previously presented), and Determan et al. (US 2013/0123707, newly cited).
Applicants’ claims
Applicant claims a microstructure array.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Singh et al.  teach a method of transdermally administering PTH in a pulsatile fashion to a mammalian subject. Human parathyroid hormone (hPTH) is an 84 amino acid protein that is secreted by the parathyroid gland; PTH is involved in calcium and phosphorus homeostasis and the control of bone growth and density (paragraph 3). The method comprises applying to a skin site of a subject a microprotrusion array comprising a plurality of microprotrusions extending from an approximately planar base, each microprotrusion comprising an end portion distal to the base and an upper portion proximal to the base, at least the end portion comprising parathyroid hormone (PTH) in a water-soluble polymer matrix; inserting all or a portion of the plurality of microprotrusions into the skin, and maintaining the array on the skin site for 15 minutes or less, whereby at least a portion of the end portions of the plurality of microprotrusions detach from the microprotrusion array; and whereby the method achieves an average time to maximum PTH plasma concentration (T.sub.max) of about ten minutes or less (paragraph 12). Examples of forming various microprotrusion arrays having  The molds can be prepared by any of a number of methods including casting the liquid mold material over a master microneedle array and allowing the material to dry and solidfy by curing the liquid mold material over a master microneedle array so it solidifies, such curing being affected by temperature or other means, by heating the mold material until it melts, followed by casting the melted liquid over microarray, and allowing the material to cool and solidify, or by pressing the master microneedle array into the mold material. The molds can also be made by plating metal (such as nickel, copper or gold) onto a master microneedle array (paragraph 67). The solution which is cast preferably comprises one or more polymers in a solvent and an active ingredient (i.e., PTH). The polymers should be biocompatible, in some cases, biodegradable. By this term is meant that a polymer will degrade under expected conditions of in vivo use (e.g., insertion into skin), irrespective of the mechanism of biodegradation. Exemplary mechanisms of biodegradation include disintegration, dispersion, dissolution, erosion, hydrolysis, and enzymatic degradation. One preferred mechanism of biodegradation is dissolution, where the polymer is water-soluble (paragraph 68). Biocompatible, biodegradable, or bioerodible polymers for use in the instant microprojection arrays include dextran, hetastarch, tetrastarch, pentastarch, hydroxyethyl starches, cellulose, hydroxypropyl cellulose (HPC), sodium carboxymethyl cellulose (Na CMC), thermosensitive HPMC (hydroxypropyl methyl cellulose), polyphosphazene, hydroxyethyl cellulose (HEC), other polysaccharides, and copolymers and blends of these polymers (see paragraph 69). The biodegradability or dissolvability of the microprojection array may be facilitated by the inclusion of sugars. Exemplary sugars include dextrose, fructose, galactose, maltose, maltulose, iso-maltulose, mannose, lactose, lactulose, sucrose, and trehalose. Sugar alcohols, for example lactitol, maltitol, sorbitol, and mannitol, may also be employed (paragraph 70). An exemplary polymer effective for forming a casting solution to fill in the tips or and portion of the microprojections is the polysaccharide, dextran Dextran 1, Dextran 10, Dextran 20, Dextran 40, Dextran 70, Dextran 75, and mixtures thereof), optionally combined with the sugar alcohol, sorbitol (paragraph 71). In this embodiment, the base member and the upper portion of each microprotrusion is comprised of a first material, indicated by the shading in the drawing. The end portion of each microprotrusion is fabricated from a different material. In one embodiment, the material from which the base and upper portions are fabricated is a water-insoluble polymer, and the end portion of each microprotrusion is fabricated from a second or different material that is a water-soluble or dissolvable material (paragraph 80). The second layer may comprise any of a number of polymers such as cellulose acetate butyrate, cellulose acetate, cellulose acetate propionate, ethyl cellulose, nitrocellulose, hydroxypropyl methyl cellulose phthalate, polystyrene, polyacrylates (such as acrylate/octylacrylamide copolymers, Dermacryl.RTM. 97), polymethacrylates (such as Eudragit.RTM. E, RL, RS, L100, S100, L100-55), or poly(hydroxyl alkanoates). Preferably the second layer comprises a biocompatible, biodegradable polymer(s) such as PLA, PGA, PLGA,  
The PTH is contained in a water-soluble polymer matrix. Preferably, the matrix comprises one or more water-soluble polymers. One preferred water-soluble polymer is a polysaccharide, such as the exemplary polysaccharide, dextran. Typically, the amount of polysaccharide, such as dextran 70, ranges from about 1 percent by weight to about 90 percent by weight. The amount of PTH contained in the layer will of course vary, based upon the amount of PTH to be administered per dosage unit. Generally, the amount contained in the final end portion ranges from about 1 percent by dry weight to about 50 percent by dry weight, more preferably from about 5 percent by dry weight to about 25 percent by dry weight, still more preferably from about 7.5 percent by dry weight to about 10 percent by dry weight. The other major component of the DIT layer is the sugar alcohol, sorbitol. Sorbitol is typically present in an amount less than dextran. Illustrative ranges of sorbitol content are from about 1 percent by weight to about 50 percent by weight, or from about 10 percent by weight to about 35 percent by weight, of the formulation. Thus, the main components forming the water-soluble polymer matrix are PTH, dextran, and sorbitol. Additional lesser components include the buffers histidine and histidine hydrochloride (additives or excipients), as well as any PTH counterions, if applicable (see paragraph 91). The microprotrusion array may be prepared to contain, in addition to PTH, any of a number of different polymers and other additives (paragraph 77). With regard to claim 11, as described above and below, the biocompatible and water-soluble matrix is substantially identical in structure to the claimed matrix and would thus necessarily have the same stability, where the antigen is stable for at least days at 5°C when the matrix is dissolved in aqueous buffer.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Singh et al. do not specifically teach their microstructure device is used for the delivery of vaccine antigens in claims 35-36. Singh et al. also do not specifically teach the amount or dose of the vaccine antigen recited in claims 1 and 40 (it should be known Singh et al. does teach the amount of PTH protein the intended active to be delivered). These deficiencies are cured by the teachings of Ghartey-Tagoe et al.  
Ghartey-Tagoe et al.  teach in the abstract microprojection array comprising an approximately planar base and a plurality of microprojections, wherein the array comprises a vaccine and a polymeric material. The array may have multiple layers. The vaccine may be placed in only one layer. In another embodiment of the invention, a method of preventing a disease is provided, comprising insertion into the skin of a patient an array of microprojections comprising a layer which comprises a vaccine for that disease and a polymer. The microprojection arrays of the invention are advantageously used for the delivery of a variety of vaccines. These vaccines may include, for example, those approved in the United States for use against anthrax, diphtheria, hepatitis A, hepatitis B, Haemophilus influenzae type b, human papillomavirus, influenza, Japanese encephalitis, Lyme disease, measles, meningococcal and pneumococcal diseases, mumps, pertussis, polio, rabies, rotavirus, rubella, shingles, smallpox, tetanus, tuberculosis, typhoid, varicella, and yellow fever. The vaccines being delivered can comprise live attenuated or killed bacteria, live attenuated viruses, subunit vaccines, conjugate vaccines, synthetic vaccines, viral vectors, polysaccharide vaccines, and DNA vaccines (paragraph 22). Among anthrax vaccines, particular preference is given to vaccines comprising the PA (protective antigen), particularly protective antigen which is PA is an 83-kDa protein which combines with lethal factor (LF) and edema factor (EF) to produce the B. anthracis binary toxins [lethal toxin and edema toxin] . . . . When presented to the immune system in an appropriate adjuvant, rPA derived from either B. subtilis or B. anthracis has also been shown to protect rodents and nonhuman primates from an aerosol challenge with fully virulent B. anthracis spores."  (paragraph 24). It is desirable that the concentration of vaccine by weight in the microprojection arrays of the invention be comparatively high. This is believed to be desirable, for example, because it permits a higher concentration of antigen to be presented to the Langerhans cells when the microprojections are inserted in skin. Thus, for example, a concentration of at least about 0.1%, 0.5%, 1%, 2%, 5%, 10%, 15% or 20% by weight in the solids forming the array may be desirable (paragraph 26). 

    PNG
    media_image1.png
    84
    261
    media_image1.png
    Greyscale

A microprotrusion array comprising, an approximately planar base and a plurality of microprotrusions, wherein the array comprises a layer comprising a vaccine and a polymeric material (see claim 1). A method of preventing a disease, comprising insertion into the skin of a patient an array of microprojections comprising a layer which comprises a vaccine for that disease and a polymer (see claim 26). The method of claim 32, where the initial concentration of vaccine in each discrete deposit is at least about 0.5% by weight (see claim 36).

Singh et al. and Ghartey-Tagoe et al. are silent with regard to the inclusion of adjuvants or additives or excipients and their amounts as recited in claim 1. These deficiencies are cured by the teachings of Determan et al.
Determan et al. teach a method of forming a coated microneedle array, the method includes providing a microneedle array that includes a microneedle substrate and a plurality of microneedles; providing a coating substrate; providing an aqueous formulation as disclosed herein; applying the aqueous formulation to the coating substrate; bringing the aqueous formulation and the microneedles of the microneedle array into contact with one another; removing the microneedles from the aqueous formulation; and allowing at least a portion of the aqueous formulation to evaporate (see paragraph 9). Coated microneedle arrays that include a plurality of microneedles; and a coating composition on the plurality of microneedles, the coating composition formed from aqueous formulations disclosed herein (see paragraph 10). An aqueous formulation comprising: at least one active pharmaceutical ingredient; and at least one excipient, wherein the aqueous formulation has a viscosity of from 500 to 30,000 centipoise when measured at a shear rate of 100 s.sup.-1 and a temperature of 25 °C (paragraph 12-15). The aqueous formulation according to any one of embodiments 1 to 3, wherein the at least one active pharmaceutical ingredient is selected from vaccines, proteins, peptides, and polynucleotide sequences (paragraph 18). The aqueous formulation according to any one of embodiments 1 to 4, wherein the at least one excipient comprises a buffer (paragraph 19). The aqueous formulation according to any one of embodiments 1 to 7, wherein the at least one excipient comprises sucrose, dextrins, dextrans, hyroxyethyl cellulose (HEC), polyvinyl pyrrolidone (PVP), polyethylene glycols, amino acids, polysorbate, human serum albumin, EDTA, saccharin sodium dihydrate or combinations thereof (paragraph 22). In embodiments, aqueous formulations can include at least one surfactant which can be amphoteric, cationic, anionic, or nonanionic. Suitable surfactants can include for example lecithin, polysorbates (such as polysorbate 20, polysorbate 40, and polysorbate 80 for example), glycerol, sodium lauroamphoacetate, sodium dodecyl sulfate, cetylpyridinium chloride (CPC), dodecyltrimethyl ammonium chloride (DoTAC), sodium desoxycholate, benzalkonium chloride, sorbitan laurate, and alkoxylated alcohols (such as laureth-4) (paragraph 236). In embodiments, aqueous formulations can include at least one antioxidant. Suitable antioxidants can include for example sodium citrate, citric acid, EDTA, ascorbic acid, methionine, sodium ascorbate, and combinations thereof (paragraph 241). Aqueous formulations can also be characterized based on the amount of API in the formulation. In embodiments, a disclosed aqueous formulation can have from 0.01% to 80% by weight of the at least one API; or from 0.1% to 70% by weight of the at least one API. Aqueous formulations can also be characterized based on the amount of carbohydrate in the formulation. In embodiments, a disclosed aqueous formulation can have from 0% to 80% by weight of at least one carbohydrate; or from 5% to 70% by weight of at least one carbohydrate. Carbohydrates, if utilized, can be used to increase the viscosity of the aqueous formulation. Aqueous formulations can also be characterized based on the amount of polymer in the formulation. In embodiments, a disclosed aqueous formulation can have from 0% to 50% by weight of at least one polymer; or from 1% to 20% by weight of at least one polymer. Polymers, if utilized, can be used as a viscosity enhancer. Aqueous formulations can also be characterized based on the amount of surfactant in the formulation. In embodiments, a disclosed aqueous formulation can have from 0% to 10% by weight of at least one surfactant; or from 0% to 5% by weight of at least one surfactant (paragraph 243).


Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was made to modify the teachings of Singh et al. by utilizing the microstructure array of Singh et al. to deliver vaccine antigens because Ghartey-Tagoe et al.  teach the use of a substantially similar microstructure array for the delivery of vaccine antigens including those made from proteins and peptides. Ghartey-Tagoe et al.  teach in the abstract microprojection array comprising an approximately planar base and a plurality of microprojections, wherein the array comprises a vaccine and a polymeric material. The array may have multiple layers. The vaccine may be placed in only one layer. In another embodiment of the invention, a method of preventing a disease is provided, comprising insertion into the skin of a patient an array of microprojections comprising a layer which comprises a vaccine for that disease and a polymer. The microprojection arrays of the invention are advantageously used for the delivery of a variety of vaccines. These vaccines may include, for example, those approved in the United States for use against anthrax, diphtheria, hepatitis A, hepatitis B, Haemophilus influenzae type b, human papillomavirus, influenza, Japanese encephalitis, Lyme disease, measles, meningococcal and pneumococcal diseases, mumps, pertussis, polio, rabies, rotavirus, rubella, shingles, smallpox, tetanus, tuberculosis, typhoid, varicella, and yellow fever. The vaccines being delivered can comprise live attenuated or killed  Among anthrax vaccines, particular preference is given to vaccines comprising the PA (protective antigen), particularly protective antigen which is recombinantly produced (rPA, meaning recombinant protective antigen). "Numerous studies have shown that PA is the most important antigen in natural and vaccine-induced immunity. PA is an 83-kDa protein which combines with lethal factor (LF) and edema factor (EF) to produce the B. anthracis binary toxins [lethal toxin and edema toxin] . . . . When presented to the immune system in an appropriate adjuvant, rPA derived from either B. subtilis or B. anthracis has also been shown to protect rodents and nonhuman primates from an aerosol challenge with fully virulent B. anthracis spores."  (paragraph 24). One of ordinary skill in the art would have been motivated to do so because as clearly demonstrated by Ghartey-Tagoe et al.  the microstructure array can be used to deliver vaccine antigens including protein based vaccines and also as described above Singh et al. also is using the microstructure array for the delivery of protein. It is prima facie obvious to substitute one protein with another to achieve their respective purposes. The microstructure array of Singh et al. is widely applicable and capable of delivering numerous biological actives that are listed for instance by Ghartey-Tagoe et al. as the microstructure arrays described by Singh et al. and Ghartey-Tagoe et al. are substantially identical or similar. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Because the vaccine antigens in these vaccines are proteins encoded by the DNA of the pathogenic organism, they are considered to be DNA-based vaccine antigens. With regard to the amount and dose of the vaccine antigen Ghartey-Tagoe et al.  teach it is desirable that the concentration of vaccine by weight in the Thus, for example, a concentration of at least about 0.1%, 0.5%, 1%, 2%, 5%, 10%, 15% or 20% by weight in the solids forming the array may be desirable (paragraph 26). 

    PNG
    media_image1.png
    84
    261
    media_image1.png
    Greyscale

A microprotrusion array comprising, an approximately planar base and a plurality of microprotrusions, wherein the array comprises a layer comprising a vaccine and a polymeric material (see claim 1). A method of preventing a disease, comprising insertion into the skin of a patient an array of microprojections comprising a layer which comprises a vaccine for that disease and a polymer (see claim 26). The method of claim 32, where the initial concentration of vaccine in each discrete deposit is at least about 0.5% by weight (see claim 36). In the case where the claimed ranges for the amounts of ingredients and dose amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Singh et al. and Ghartey-Tagoe et al. because both references teach a substantially identical or similar microstructure array for delivery of protein actives.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was made to modify the teachings of Singh et al. and Ghartey-Tagoe et al.  by utilizing or incorporating adjuvants in the compositions of Singh et al. and/or Ghartey-Tagoe et al.   because Determan et al. teach a method of forming a coated microneedle array, the method includes providing a microneedle array that includes a microneedle substrate and a plurality of microneedles; providing a coating substrate; providing an aqueous formulation as disclosed herein; applying the aqueous formulation to the coating substrate; bringing the aqueous formulation and the microneedles of the microneedle array into contact with one another; removing the microneedles from the aqueous formulation; and allowing at least a portion of the aqueous formulation to evaporate (see paragraph 9). Coated microneedle arrays that include a plurality of microneedles; and a coating composition on the plurality of microneedles, the coating composition formed from aqueous formulations disclosed herein (see paragraph 10). An aqueous formulation comprising: at least one active pharmaceutical ingredient; and at least one excipient, wherein the aqueous formulation has a viscosity of from 500 to 30,000 centipoise when measured at a shear rate of 100 s.sup.-1 and a temperature of 25 °C (paragraph 12-15). The aqueous formulation according to any one of embodiments 1 to 3, wherein the at least one active pharmaceutical ingredient is selected from vaccines, proteins, peptides, and  The aqueous formulation according to any one of embodiments 1 to 4, wherein the at least one excipient comprises a buffer (paragraph 19). The aqueous formulation according to any one of embodiments 1 to 7, wherein the at least one excipient comprises sucrose, dextrins, dextrans, hyroxyethyl cellulose (HEC), polyvinyl pyrrolidone (PVP), polyethylene glycols, amino acids, polysorbate, human serum albumin, ethanol, sodium chloride, EDTA, saccharin sodium dihydrate or combinations thereof (paragraph 22). In embodiments, aqueous formulations can include at least one surfactant which can be amphoteric, cationic, anionic, or nonanionic. Suitable surfactants can include for example lecithin, polysorbates (such as polysorbate 20, polysorbate 40, and polysorbate 80 for example), glycerol, sodium lauroamphoacetate, sodium dodecyl sulfate, cetylpyridinium chloride (CPC), dodecyltrimethyl ammonium chloride (DoTAC), sodium desoxycholate, benzalkonium chloride, sorbitan laurate, and alkoxylated alcohols (such as laureth-4) (paragraph 236). In embodiments, aqueous formulations can include at least one antioxidant. Suitable antioxidants can include for example sodium citrate, citric acid, EDTA, ascorbic acid, methionine, sodium ascorbate, and combinations thereof (paragraph 241). Aqueous formulations can also be characterized based on the amount of API in the formulation. In embodiments, a disclosed aqueous formulation can have from 0.01% to 80% by weight of the at least one API; or from 0.1% to 70% by weight of the at least one API. Aqueous formulations can also be characterized based on the amount of carbohydrate in the formulation. In embodiments, a disclosed aqueous formulation can have from 0% to 80% by weight of at least one carbohydrate; or from 5% to 70% by weight of at least one carbohydrate. Carbohydrates, if utilized, can be used to increase the viscosity of the aqueous formulation. Aqueous formulations can also be characterized based on the amount of polymer in the formulation. In embodiments, a disclosed aqueous formulation can have from 0% to 50% by weight of at least one polymer; or from 1% to 20% by weight of at least one polymer. Polymers, if utilized, can be used as a viscosity enhancer. Aqueous formulations can also be characterized based on the amount of surfactant in the formulation. In embodiments, a disclosed aqueous formulation can have from 0% to 10% by weight of at least one surfactant; or from 0% to 5% by weight of at least one surfactant (paragraph 243). One of ordinary skill in the art would have been motivated to incorporate adjuvants such as polysorbate 20 or EDTA because Determan et al. teach that an aqueous formulation also includes at least one excipient. An excipient can function to maintain the active nature of the API, to facilitate the coating performance of the formulation, or a combination thereof. The particular excipient to be utilized can depend at least in part on the particular API (or APIs) that are included in the aqueous formulation. Exemplary excipients can include for example buffers, carbohydrates, polymers, amino acids, polyamino acids, surfactants, proteins, non-aqueous solvents, inorganic salts, acids, bases, antioxidants and saccharin (paragraphs 226-227). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Singh et al., Ghartey-Tagoe et al., and Determan et al. because the references teach a substantially identical or similar microstructure array for delivery of biological agents.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619